Citation Nr: 0639557	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  00-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right shoulder repair with atrophy of deltoid and trapezius 
muscles, evaluated as 20 percent disabling prior to December 
22, 1998.

2.  Entitlement to an increased evaluation for residuals of 
right shoulder repair with atrophy of deltoid and trapezius 
muscles, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960 and from October 1961 to August 1969.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a January 1999 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's March 1998 claim for an increased rating for his 
service-connected right shoulder disability.  An increased 
evaluation from 20 percent to 30 percent, from March 1, 1999 
was granted by a September 2001 rating decision.  The appeal 
was Remanded in June 2004.  In a November 2005 decision, the 
Board denied the appeal.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in July 2006, the Court granted 
a Joint Motion to remand the appeal, and vacated the Board's 
November 2005 decision.

The record shows that the veteran underwent surgery on his 
right shoulder in January 2005.  The issue of entitlement to 
a temporary total rating thereafter is REFERRED to the RO for 
appropriate action.

The claims of entitlement to an evaluation in excess of 20 
percent for residuals of right shoulder repair prior to 
December 22, 1998 and to an evaluation in excess of 30 
percent from March 1, 1999 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A January 2005 surgical procedure for treatment of the 
veteran's service-connected right shoulder disability 
disclosed a full-thickness tear of the supraspinatus muscle 
and a tear of the inferior portion of the infraspinatus 
muscle; those muscles are defined by regulation as being in 
muscle group (MG) IV.


CONCLUSION OF LAW

The veteran is entitled to a compensable, staged, initial, 
evaluation for disability of muscle group (MG) IV, separate 
from the evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 and 38 C.F.R. § 4.73, Diagnostic Code 
5303, for service-connected right shoulder disability with 
atrophy of the deltoid and trapezius muscles.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5303, 5304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has directed that the Board consider whether the 
veteran is entitled to a separate, compensable evaluation for 
injury to any muscle group, separate from the evaluation 
assigned for limitation of motion due to right shoulder 
disability.  The veteran's right shoulder disability 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, 
with a hyphenated evaluation which also includes disability 
of the deltoid, MG III, under DC 5303.  

The operative report which describes a January 2005 surgical 
procedure on the on the veteran's right shoulder discloses 
that the surgeon found a full-thickness tear of the 
supraspinatus muscle and a tear of the inferior portion of 
the infraspinatus muscle.  The evidence as a whole 
establishes that this injury is associated with the veteran's 
service-connected disability.  

By regulation, the supraspinatus muscle and the infraspinatus 
muscle are defined as being in MG IV.  38 C.F.R. § 4.73, DC 
5304.  This significant injury to MG IV cannot be evaluated 
under DC 5201, which evaluates limitation of motion of a 
joint, or under DC 5303, which pertains to MG III.  See DCs 
5003, 5201 (degenerative or traumatic arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved).  Thus, the veteran is entitled to a 
separate evaluation for this muscle group injury.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition).

The evidence that the tear in the supraspinatus muscle is a 
full thickness tear warrants a compensable, or higher 
evaluation, since DC 5304, which provides the criteria for 
evaluation of MG IV, specifies that a compensable evaluation 
is warranted for moderate injury to MG IV in the dominant 
upper extremity, a 20 percent rating is assigned for a 
moderately-severe MG IV muscle impairment, while a 30 percent 
rating is assigned for severe impairment of the muscle.  

As defined in 38 C.F.R. § 4.56(d), slight disability of the 
muscles would be associated with a simple wound of muscles 
without debridement or infection.  Moderate disability of the 
muscles would be associated with through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  A moderately severe disability of the 
muscles would be associated with a through and through or 
deep penetrating wound, by a small high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A severe disability of the muscles includes 
through and through or deep penetrating wound due to high-
velocity missiles, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and scarring.  
See 38 C.F.R. § 4.56(d).  

Since the veteran's injury in this case comes from abnormal 
function of the shoulder joint rather than from a bullet or 
missile, not all signs of muscle injury set forth in 
38 C.F.R. § 4.56 under any of the defined categories (slight, 
moderate, moderately severe, or severe) will be met, but it 
is clear that a full-thickness muscle tear, even without an 
entrance wound, merits at least a compensable evaluation.  

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  The agency of original jurisdiction will 
determine the appropriate compensable evaluation when this 
Board decision is implemented.  Because this is an initial 
rating following a grant of service connection, a "staged" 
rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
date of service connection, may be applied, and the RO may 
assigned a compensable, 10 percent, evaluation, or an 
evaluation in excess of 10 percent for the period during 
which the MG IV disability was most severe.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The RO will assign the 
appropriate effective date for the evaluation or for each 
portion of the evaluation, if the rating is staged, when it 
implements this grant of a separate evaluation for MG IV.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Because the determination in this decision is 
wholly favorable to the veteran, further discussion of 
compliance with the VCAA is not required, since Remand of the 
issue addressed in this decision for any further development 
would be adverse to the veteran's interests.  



ORDER

A separate, compensable (10 percent or higher), initial 
evaluation for MG IV injury is granted, subject to law and 
regulations governing the effective date of a grant of 
monetary compensation.


REMAND

The Court has directed that the Board consider whether the 
veteran is entitled to a separate compensable evaluation for 
any muscle or nerve injury.  The evidence of record reflects 
that pain and certain abnormalities, such as mild atrophy, 
have been noted in some muscle groups, specifically in MG I 
(trapezius) and MG III (deltoid).  In addition, a scar or 
scars in the area of MG IV (biceps), has been noted.  
However, the evidence does not establish whether a specific 
muscle group or groups has sustained actual muscle injury, or 
whether the symptoms and findings noted are simply due to 
abnormality in use of the muscles, related to the range of 
motion abnormities of the right shoulder joint.  The Court 
has also directed that VA consider whether there is arthritis 
or connective tissue damage that is not contemplated within 
the evaluation assigned under DC 5201 for which a separate 
evaluation is warranted.  Further medical evidence and 
opinion must be developed.

The medical evidence establishes that the veteran has ulnar 
nerve damage in the right arm.  The RO determined, in a March 
2004 rating decision, that entrapment and neuropathy of the 
ulnar nerve at the elbow, carpal tunnel syndrome, and 
Dequervain's syndrome of the right wrist and hand, was not 
linked to the veteran's service-connected right shoulder 
injury.  The Court has directed that VA consider whether the 
veteran has any nerve injury which is a manifestation of the 
service-connected right shoulder disability.  Further medical 
evidence and opinion must be developed.  



Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he is entitled to 
separate disability ratings for separate and 
distinct manifestations of the service-
connected right shoulder injury which are not 
compensated under the current evaluation.  
Explain what symptoms are evaluated under DC 
5201 and under DC 5303.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Explain what evidence 
or information is required to establish a 
separate evaluation for muscle injury, nerve 
damage, connective tissue injury, scars, or 
other symptomatology of the right shoulder 
injury which is not duplicative of or 
overlapping with the symptomatology already 
evaluated under an assigned diagnostic code.  

A VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and to determine an effective date 
for a separate evaluation, if either of 
the claims for an increased evaluation or 
separate compensable evaluations is 
granted, must be issued prior to issuance 
of another SSOC.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to provide the 
names and addresses of any private (non-VA) 
medical care providers who have treated him 
during the pendancy of  this appeal (since 
March 1998) for his right shoulder disability, 
if the records from that provider have not 
already been associated with the claims flies.  

3.  The veteran's current VA medical records, 
from July 2004 (the date of the most recent VA 
examination) to the present, including 
outpatient treatment records, surgical 
treatment records, and radiologic examination 
reports, should be obtained and associated 
with the claims file.

4.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims for increased 
evaluations, including insurance examinations, 
employment records reflecting time lost from 
work and the reason for loss of time, 
statements from employers, fellow employees, 
or others who may have observed relevant 
symptoms, and the like.

5.  The veteran should be afforded examination 
of all scars of the right shoulder.  For each 
scar, the examiner should describe the 
location of the scar (with reference to the 
muscle, bone, or connective tissue underlying 
the scar) and the size of the scar.  The 
examiner should describe any symptoms or 
findings related to the scar.  The examiner 
should state whether the scar is superficial 
or is associated with underlying soft tissue 
damage.  As to each scar, the examiner should 
state whether there is instability, loss of 
sensation, impairment of function (range of 
motion) of surrounding tissues, or other 
symptomatology.  The examiner should 
specifically state whether there is pain on 
palpaltion of the scar or pain when the 
muscle, bone, or connective tissue underlying 
the scar is in use.  

6.  The veteran should be afforded examination 
of all muscles surrounding the right shoulder.  
The examiner should provide an opinion as to 
whether there is injury to MG I (trapezius).  
If atrophy of MG I is present, the examiner 
should explain the etiology of that atrophy, 
that is, whether there is actual injury to the 
trapezius muscle or whether the atrophy 
results from disuse or other cause.  

The examiner should provide an opinion as to 
whether there is injury to MG II (the 
extrinsic muscles of the shoulder girdle).   

The examiner should provide an opinion as to 
whether there is injury to MG III (deltoid).  
If atrophy of MG III is present, the examiner 
should explain the etiology of that atrophy, 
that is, whether there is actual injury to the 
trapezius muscle or whether the atrophy 
results from disuse or other cause.  

The examiner should provide an opinion as to 
whether there is injury to MG IV (biceps), 
specifically, whether a scar establishes that 
there was a surgical incision into MG IV.  If 
there was a surgical incision into the biceps 
muscle, the examiner should describe all 
current residuals of that surgical incision in 
detail.

The examiner should provide an opinion as to 
whether there is a scar which establishes that 
there was a surgical incision into the biceps 
tendon.  If there is a scar which establishes 
that there was a surgical incision into the 
biceps tendon, the examiner should describe 
all current residuals of that surgical 
incision in detail.

The examiner should provide an opinion as to 
whether there is any other connective tissue 
injury related to the right shoulder injury 
which is separate from any muscle injury 
described in the examination report.

All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.



7.  The veteran should be afforded examination 
of all nerves potentially affected by the 
right shoulder disability.  The examiner 
should describe separately, for each nerve, 
whether there is neurological abnormality, 
abnormality of innervation or muscle power, or 
other evidence of injury to the nerve as a 
result of the service-connected right shoulder 
disability or any surgical treatment thereof.  

8.  Once each report of examination is 
complete, the report should be reviewed to 
determine whether each question posed by the 
Board has been answered.  If any question has 
not been answered, the additional information 
should be obtained.  Then, and only then, 
readjudication of the issues on appeal should 
be conducted.  

9.  The claim underlying this appeal was first 
submitted in March 1998, so review should be 
conducted to ensure that all notice has been 
provided and that development is complete.  
After the above-described notices have been 
provided and the development described above 
has been conducted, the claims should be 
readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


